DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                         BRICE TROGDON,
                             Appellee.

                             No. 4D16-4248

                             [April 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No. 13-
3780CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.